DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submissions filed on 8/8/2022 and 07/06/2022 have been entered.
Status of Claims
Applicant's arguments, filed 07/06/2022, have been fully considered.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.  
Applicants have amended their claims, filed 07/06/2022, and therefore rejections newly made in the instant office action have been necessitated by amendment.
Applicants have amended claim 1.
Applicants have left claims 3-12, 15-17, 20, and 30-31 as originally filed/previously presented.
Applicants have canceled/previously canceled claims 2, 13-14, and 28.
Claims 18-19, 21-27, and 29 are withdrawn from further consideration due to being drawn to non-elected species in the response previously filed on 10/21/2021.
Claims 1, 3-12, 15-17, 20, and 30-31 are the current claims hereby under examination.
Claim Objections - Newly Applied
Claim 11 is objected to because of the following informalities:
Regarding Claim 11, line 1 contains a duplicate comma.
Claim Interpretation - 35 USC § 112(f) - Maintained
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	Such claim limitations are:
“means for deriving data” in Claim 1; and
“means for isolating a signal” in Claim 1.
	The above limitations are being interpreted as follows:
“health parameter determination engine”, as described in Fig. 31 and para. [00159] of the specification filed 11/13/2019; and
“a DSP and/or CPU”, as described in para. [0086] and para. [0088] of the specification filed 11/13/2019.
Claim Rejections - 35 USC § 112 - Withdrawn and Newly Applied
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 20, 30, and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 20, the claim recites “a 3D space” in line 2. However, claim 1 has been amended to recite “a 3D space” in lines 29-30. In light of the specification, it is unclear if “a 3D space” of claim 20 is the same “a 3D space” of claim 1. The specification, filed 11/13/2019, recites in para. [00127], “millimeter range radio waves transmitted over a three-dimensional space below the skin surface … a signal is isolated from a particular location in the 3D space”. It is recommended to the Applicant to amend claim 20 to clarify if the 3D of claim 1 and claim 20 are the same, or different. For the purposes of examination, the 3D space of claim 1 and the 3D space of claim 20 are being interpreted as the same 3D space.
Regarding Claim 30, the claim recites “a first set of transmit and receive components … a second set of transmit and receive components … wherein the first set of transmit and receive components are connected to antennas that have a first polarization orientation, the second set of transmit and receive components are connected to antennas that have a second polarization orientation , and the first polarization orientation is different from the second polarization orientation”, however, claim 1 recites in lines 19-22 “at least two transmit components connected to respective ones of the at least two transmit antennas and a two dimensional array of receive components connected to respective ones of the two-dimensional array of receive antennas” and in lines 5-13 “the at least two transmit antennas are configured to transmit radio waves at two different polarization orientations”.
In light of the specification, it is currently unclear if claim 30 is introducing additional transmit and receive components and additional antennas that have two different polarization orientations, or if claim 30 is grouping the already introduced transmit components, receive components, transmit antennas, and two-dimensional array of receive antennas into a first and second set. It appears that claim 30 is attempting to group the already claimed components of claim 1, into a first and second set. It is noted to the Applicant that if claim 30 is attempting to group the components of claim 1, the claim fails to further limit the antennas having two different polarization orientations. For the purposes of examination, the transmit components, receive components, and antennas of claim 30 are the same elements introduced in claim 1. Claim 31 is rejected due to its dependence from claim 30. 
Response to Arguments
Applicant’s arguments, see page 8 of Remarks, filed 07/06/2022, with respect to claim 14 have been fully considered and are persuasive. Applicants have canceled claim 14, rendering the 112(b) rejection moot. The 112(b) rejection of claim 14 has been withdrawn. 
Claim Rejections - 35 USC § 103 - Newly Applied Necessitated by Applicants Amendments
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 11, 12, 15, 17, 30, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Leath et al. (Pub. No. US 2019/0008422) (previously cited), hereinafter referred to as Leath, in view of Baheti et al. (Pub. No. US 2019/0216393) (previously cited), hereinafter referred to as Baheti ‘393, in view of Yong et al. (Pub. No. US 2019/0097328) (previously cited), hereinafter referred to as Yong, in view of Yuen et al. (Pub. No. US 2010/0130873), hereinafter referred to as Yuen.
The claims are generally directed towards a system for monitoring a health parameter in a person, the system comprising: a frequency synthesizer configured to generate radio waves across a range of stepped frequencies; at least two transmit antennas configured to transmit the radio waves below the skin surface of the person, wherein the at least two transmit antennas are configured to transmit radio waves at two different polarization orientations; a two-dimensional array of receive antennas configured to receive radio waves, the received radio waves including a reflected portion of the transmitted radio waves, wherein a first set of the receive antennas is configured to receive radio waves at one of the two different polarization orientations and a second set of the receive antennas is configured to receive radio waves at the other of the two different polarization orientations; and processing circuits configured to output data that includes amplitude and phase data in response to the received radio waves; and means for deriving data from at least one of the amplitude and phase data and determining a value that is indicative of the a-health parameter in the person in response to the derived data; further comprising a semiconductor substrate with at least two transmit components connected to respective ones of the at least two transmit antennas and a two- dimensional array of receive components connected to respective ones of the two- dimensional array of receive antennas; wherein the value that is indicative of the health parameter in the person is determined in response to the stepped frequencies of the radio waves, the amplitude data, the phase data, the derived data, an ON/OFF state of the at least two transmit components corresponding to each one of the transmit antennas, and an ON/OFF state of the receive components of the two-dimensional array of receive components corresponding to each one of the receive antennas; further comprising means for isolating a signal from a particular location in a 3D space in response to receiving the radio waves on the two-dimensional array of receive antennas by digitally combining received signals from the two-dimensional array of receive antennas.
Regarding Claim 1, Leath discloses a system for monitoring a health parameter in a person (Abstract, “non-invasive sensing system for measuring the concentration of a substance within an object”), the system comprising: 
a frequency synthesizer (Fig. 4, element 10, “signal generator”) configured to generate radio waves across a range of stepped frequencies (para. [0074], “signal generator adapted to facilitate the generation of the electromagnetic radiation signals transmitted by the first transmitting antenna”, para. [0192], “first antenna transmits electromagnetic radiation signals in the form of continuous waves, with frequencies of between 4Mhz to 4 Ghz …” and para. [0199], “rapidly generate through a series of chirps at different frequencies …”); 
at least two transmit antennas (Fig. 8d, element 2, transmit antennae, and para. [0255]) configured to transmit the radio waves below the skin surface of the person (para. [0172], “first transmitting antenna mounted on the PCB for transmitting electromagnetic radiation signals into (and through) the skin surface of the human being”); 
a two-dimensional array of receive antennas (Fig. 2, element 5, Fig. 8, and para. [0093], “there may be two transmitting antennae and three receiving antennae; or four transmitting antenna and four receiving antennae …”) configured to receive radio waves, the received radio waves including a reflected portion of the transmitted radio waves (para. [0173], “the system also includes a second receiving antenna ... for receiving the electromagnetic radiation signals that are reflected back to, or towards, the same region or area of skin surface, due to transmitted electromagnetic radiation signals having interacted with the glucose molecules within an artery/vein …”); and 
processing circuits (Fig. 4, element 9, “SPU”) configured to output data that includes amplitude and phase data in response to the received radio waves (para. [0215], “received signal 6 is analyzed in the SPU by initially digitizing the received signal and then breaking the digitized signal down into spectra or spectral file”, para. [0216], “break the signal down into spectra, or spectral file, include power loss and phase and time of flight”, and para. [0217], “spectra or spectral file is subsequently passed to the data processor…”); and 
means for deriving data from at least one of the amplitude and phase data and determining a value that is indicative of the health parameter in the person in response to the derived data (para. [0217-0218], “analyzed spectrally using chemometric methods, such as and for example, N-PLS, PCA, Neural network analysis … to resolve the component of interest … data processor also includes appropriate algorithms, which, when applied to the component of interest ultimately allow the person’s blood glucose levels to be determined …”, para. [0200], “characterized using several techniques … S parameters, transmission line parameters, …”, para. [0204], “phase and attenuation at different frequencies …”, and para. [0078], “software programs and/or algorithms for transforming the spectra or spectral file … into a measurement of the concentration …”); 
further comprising a semiconductor substrate (Fig. 2, element 22, “PCB”); 
wherein the value that is indicative of the health parameter in the person is determined in response to the stepped frequencies of the radio waves, the amplitude data, the phase data, and the derived data (para. [0200], “characterized using several techniques … transmission line parameters”, para. [0204], “phase and attenuation at different frequencies …”, para. [0216-0218], and para. [0078], software programs and/or algorithms for transforming the spectra or spectral file … into a measurement of the concentration …”).
However, Leath does not explicitly disclose the semiconductor substrate comprises at least two transmit components connected to respective ones of the at least two transmit antennas and a two-dimensional array of receive components connected to respective ones of the two-dimensional array of receive antennas.
Baheti ‘393 teaches a system including a millimeter-wave radar sensor that is disposed on a circuit board, with a plurality of antennas, processing circuitry, and receiving antennas for vital measurements of a human being (Abstract, and para. [0022]). Baheti ‘393 further teaches transmitter front end circuitry components and receiver front end circuitry components such as RF oscillators, mixers, amplifiers, and filters (para. [0031-0032] and Fig. 2, elements 208 and 210). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the circuitry and antennas disclosed by Leath to include additional front-end circuitry on the same PCB substrate. The additional circuity elements being collocated with the transmit components or the receive components allows for the system circuitry to be located on one circuit board (para. [0037]). Having the circuitry being located on one circuit board would maximize the space of the system.
However, modified Leath does not explicitly disclose wherein the at least two transmit antennas are configured to transmit radio waves at two different polarization orientations; wherein a first set of the receive antennas is configured to receive radio waves at one of the two different polarization orientations and a second set of the receive antennas is configured to receive radio waves at the other of the two different polarization orientations; and the value that is indicative of the health parameter in the person is determined in response to an ON/OFF state of the at least two transmit components corresponding to each one of the transmit antennas, and an ON/OFF state of the receive components of the two-dimensional array of receive components corresponding to each one of the receive antennas.
Yong teaches of a phased antenna array (Fig. 3) for transmitting and receiving signals from multiple antennas (Fig. 3, elements 40) in a millimeter range (Abstract), and the structure can be printed on a dielectric substrate, such as a rigid or flexible printed circuit (para. [0056]). Yong further teaches that the antenna arrays can be configured to generate radio-frequency signals with a first polarization, whereas a second set of signal-polarization antennas may be configured to generate radio frequency signals with a second polarization, such that the second polarization is orthogonal to the first polarization (para. [0061] and [0067]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the antenna array and processor disclosed by modified Leath to further include different combinations of polarization angles. Yong teaches that adjusting the polarization angle of the transmitting and receiving antennas can be done in response due to polarization mismatch. If the sensor data is outside of a range, the country circuitry may adjust the polarization in order to ensure accurate results (para. [0006] and [0067]).
Yong further teaches that a device with multiple antennas may be used together or the antennas may be switched into use while other antennas are switched out of use (para. [0039]). Yong further teaches the in use and out of use signals can be used to make a determination in addition to using multiple antennas throughout the entire device in an in use and out of use configuration (para. [0041]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the processing circuits disclosed by Leath to include the teachings of switching antennas in and out of use as taught by Yong. Yong teaches that by switching an antenna in and out of use, an optimum antenna can be selected to collected information, for example when an antenna is blocked a different antenna may be used (para. [0041]). One of ordinary skill in the art would have further recognized that incorporating the teachings of Yong with Leath would further improve the antenna system and yield predictable results of determining a health parameter while selecting an optimum transmit and receive antenna.
However, modified Leath does not explicitly disclose the system further comprises means for isolating a signal from a particular location in a 3D space in response to receive the radio waves on the two-dimensional array of receive antennas by digitally combining received signals from the two-dimensional array of receive antennas.
Yuen teaches of a radar-based physiological motion and information extraction sensor (Abstract, para. [0093], and para. [0328]). Yuen teaches that the system can include multiple antennas and other electronic components to obtain different health parameters (para. [0327]). Yuen further teaches that a processor with digital filters can isolate health parameters from the physiological motion signals (para. [0328]). Yuen further teaches that the digital filters and algorithms can include combining multiple signals from antennas to determine motion interference (para. [0346]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the processor disclosed by modified Leath to explicitly include isolation algorithms and filters to isolate health parameter information. Yuen teaches that by including isolation algorithms and filters, the health parameter is able to be isolated from the combined physiological motion signals (para. [0328]).
Regarding Claim 11, modified Leath discloses the system of claim 1. 
However, modified Leath does not explicitly disclose wherein the at least two transmit components are collocated with the at least two transmit antennas the two-dimensional array of receive components are collocated with respective ones of the two-dimensional array of receive antennas.
Baheti ‘393 further teaches transmitter front end circuitry components and receiver front end circuitry components such as RF oscillators, mixers, amplifiers, and filters (para. [0031-0032] and Fig. 2, elements 208 and 210). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the circuitry and antennas disclosed by Leath to include additional front-end circuitry on the same PCB substrate. The additional circuity elements being collocated with the transmit components or the receive components allows for the system circuitry to be located on one circuit board (para. [0037]). Having the circuitry being located on one circuit board would maximize the space of the system.
Regarding Claim 12, modified Leath discloses the system of claim 1. 
However, modified Leath does not explicitly disclose wherein the two-dimensional array of receive components and the two-dimensional array of receive antennas comprises four receive components and four receive antennas and wherein receive components and receive antennas are collocated at opposite corners of the semiconductor substrate.
Baheti ‘393 further teaches of the radar sensor having at least two transmit antennas, at least two transmitter front-end circuits (Fig. 2A, elements 208 and 212, para. [0031]), and at least four receive antennas connected to 4 pins of a receiver front-end circuitry (Fig. 2A, elements 214 and 210, and para. [0032]). Baheti ‘393 further teaches in another embodiment that the transmitter and receiver antennas can be implemented in a uniform array or a linear array of any dimension, and other implementations can be done (para. [0039] and Fig. 2C, elements 214). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to increase the number of transmitter and receiver antennas and the location of the receiver antennas. Baheti ‘393 teaches that the number of antennas and placement of the antennas can be changed depending on the particular requirements of the radar system (para. [0057]). Baheti ‘393 further teaches increasing the number of antennas allows for the system to perform more accurate and precise vital sign measurements (para. [0057]).
Regarding Claim 15, modified Leath discloses the system of claim 1.
However, modified Leath does not explicitly disclose wherein the at least two transmit antennas comprise at least two transmit antennas  configured to transmit radio waves at orthogonal polarization orientations and wherein the first set of the receive antennas is configured to receive radio waves at one of the orthogonal polarization orientations and the second set of the receive antennas is configured to receive radio waves at the other of the orthogonal polarization orientations.
Yong teaches of a phased antenna array (Fig. 3) for transmitting and receiving signals from multiple antennas (Fig. 3, elements 40) in a millimeter range (Abstract), and the structure can be printed on a dielectric substrate, such as a rigid or flexible printed circuit (para. [0056]). Yong further teaches that the antenna arrays can be configured to generate radio-frequency signals with a first polarization, whereas a second set of signal-polarization antennas may be configured to generate radio frequency signals with a second polarization, such that the second polarization is orthogonal to the first polarization (para. [0061] and [0067]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the antenna array and processor disclosed by modified Leath to further include different combinations of polarization angles. Yong teaches that adjusting the polarization angle of the transmitting and receiving antennas can be done in response due to polarization mismatch. If the sensor data is outside of a range, the country circuitry may adjust the polarization in order to ensure accurate results (para. [0006] and [0067]).
Regarding Claim 17, modified Leath discloses the system of claim 1, wherein the health parameter is a blood glucose level (para. [0168], “non-invasive sensing system for measuring the concentration of blood glucose within the blood of a human being …”).
Regarding Claim 30, modified Leath discloses the system of claim 1.
However, modified Leath does not explicitly disclose wherein a first set of transmit and receive components are in an ON state while a second set of transmit and receive components are in an OFF state, and wherein the first set of transmit and receive components are connected to antennas that have a first polarization orientation, the second set of transmit and receive components are connected to antennas that have a second polarization orientation, and the first polarization orientation is different from the second polarization orientation.
Yong further teaches one of the antennas may be switched into use while other antennas are switch out of use (para. [0039] and para. [0041]). Yong further teaches the two sets of transmit and receive components operate at two different polarization orientations (para. [0061] and [0067]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the processing circuits disclosed by modified Leath to turn different sets of transmit and receive components on and off, and operate at different polarization orientations. Yong teaches that by switching an antenna and receive components in and out of use, an optimum antenna can be selected to collected information, for example when an antenna is blocked a different antenna may be used (para. [0041]). One of ordinary skill in the art would have further recognized that incorporating the teachings of Yong with Leath would further improve the antenna system and yield predictable results of determining a health parameter while selecting an optimum transmit and receive antenna. Yong further teaches that adjusting the polarization angle of the transmitting and receiving antennas can be done in response due to polarization mismatch. If the sensor data is outside of a range, the country circuitry may adjust the polarization in order to ensure accurate results (para. [0006] and [0067]).
Regarding Claim 31, modified Leath discloses the system of claim 30.
However, modified Leath does not explicitly disclose wherein the first polarization orientation and the second polarization orientation are orthogonal to each other.
Yong further teaches that the antenna arrays can be configured to generate radio-frequency signals with a first polarization, whereas a second set of signal-polarization antennas may be configured to generate radio frequency signals with a second polarization, such that the second polarization is orthogonal to the first polarization (para. [0061] and [0067]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the antenna array and processor disclosed by modified Leath to further include different combinations of polarization angles. Yong teaches that adjusting the polarization angle of the transmitting and receiving antennas can be done in response due to polarization mismatch. If the sensor data is outside of a range, the country circuitry may adjust the polarization in order to ensure accurate results (para. [0006] and [0067]).
Claims 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over modified Leath as applied to claim 1 above, and further in view of Sabih Chaudhry (Pub. No. US 2019/0053741) (previously cited), hereinafter referred to as Chaudhry.
Regarding Claim 3, modified Leath discloses the system of claim 1.
However, modified Leath does not explicitly disclose wherein the derived data comprises a statistic that is derived from the amplitude and phase data that is generated over a time window.
Chaudhry teaches of a non-invasive testing apparatus for determining a concentration of a target substance, such as blood sugar, in a patients’ blood by applying an output RFG signal to the skin of a patient via an antenna (Abstract and para. [0120]). Chaudhry further teaches of deriving a statistic from the parameters that are measured from the reflected waves, including phase and amplitude variation (para. [0137] and para. [0141]). Chaudhry further teaches the received reflected wave data is over a period of time (para. [0060]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the processor system disclosed by Leath to further include a statistic that is derived from the amplitude and phase data. Chaudhry teaches that the variations in concentration of the target substance and the differences in amplitude and phase can be used with calculations and look-up tables to determine the concentration of a target substance, for example, blood sugar (para. [0141]).
Regarding Claim 4, modified Leath discloses the system of claim 1.
However, modified Leath does not explicitly disclose wherein the derived data comprises a statistic that is derived from amplitude data that is generated over a time window.
Chaudhry teaches of a non-invasive testing apparatus for determining a concentration of a target substance, such as blood sugar, in a patients’ blood by applying an output RFG signal to the skin of a patient via an antenna (Abstract and para. [0120]). Chaudhry further teaches of deriving a statistic from the parameters that are measured from the reflected waves, including amplitude variation (para. [0137] and para. [0141]). Chaudhry further teaches the received reflected wave data is over a period of time (para. [0060]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the processor system disclosed by Leath to further include a statistic that is derived from the amplitude data. Chaudhry teaches that the variations in concentration of the target substance and the differences in amplitude can be used with calculations and look-up tables to determine the concentration of a target substance, for example, blood sugar (para. [0141]).
Regarding Claim 5, modified Leath discloses the system of claim 4.
However, modified Leath does not explicitly disclose wherein the statistic is one of a standard deviation, a moving average, and a moving mean.
Chaudhry further teaches a statistical model to determine a concentration of a target substance based on each derived parameter over a period, resulting in a weighted average or best fit (para. [0036]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the statistical approach disclosed by modified Leath to explicitly determine a weighted average of the received data. Chaudhry teaches that determining a weighted average is more reliable and robust than relying on a single result of a parameter (para. [0036]).
Regarding Claim 6, modified Leath discloses the system of claim 1.
However, modified Leath does not explicitly disclose wherein the derived data is a statistic that is derived from phase data that is generated over a time window.
Chaudhry teaches of a non-invasive testing apparatus for determining a concentration of a target substance, such as blood sugar, in a patients’ blood by applying an output RFG signal to the skin of a patient via an antenna (Abstract and para. [0120]). Chaudhry further teaches of deriving a statistic from the parameters that are measured from the reflected waves, including phase variation (para. [0137] and para. [0141]). Chaudhry further teaches the received reflected wave data is over a period of time (para. [0060]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the processor system disclosed by Leath to further include a statistic that is derived from the phase data. Chaudhry teaches that the variations in concentration of the target substance and the differences in phase can be used with calculations and look-up tables to determine the concentration of a target substance, for example, blood sugar (para. [0141]). 
Regarding Claim 7, modified Leath discloses the system of claim 6.
However, modified Leath does not explicitly disclose wherein the statistic is one of a standard deviation, a moving average, and a moving mean.
Chaudhry further teaches a statistical model to determine a concentration of a target substance based on each derived parameter over a period, resulting in a weighted average or best fit (para. [0036]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the statistical approach disclosed by modified Leath to explicitly determine a weighted average of the received data. Chaudhry teaches that determining a weighted average is more reliable and robust than relying on a single result of a parameter (para. [0036]).
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over modified Leath as applied to claim 1 above, and further in view of Bao Tran (Pub. No. US 2017/0086672) (previously cited), hereinafter referred to as Tran.
Regarding Claim 8, modified Leath discloses the system of claim 1.
However, modified Leath does not explicitly disclose wherein the derived data is a standard deviation of the amplitude data that is generated over a time window.
Tran teaches a monitoring system including a transmitter and a receiver to detection motion, wherein frequency waves are transmitted by the transmitter and reflected waves are received by the receiver to develop a model to analyze and determine body parameters (Abstract and para. [0047]). Tran further analyzing the time-dependent measurements that are measured by the receiving RF antenna to generate statistics, such as a standard deviation (para. [022]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the processor disclosed by Leath to additionally include generating a statistic of a standard deviation of the amplitude data generated by Leath. Tran teaches that determining statistical rules, like a standard deviation over a set readings allows for trends to be determined within the health parameter that is being recorded or measured (para. [0087]).
Regarding Claim 9, modified Leath discloses the system of claim 1.
However, modified Leath does not explicitly disclose wherein the derived data is a standard deviation of the phase data that is generated over a time window.
Tran teaches a monitoring system including a transmitter and a receiver to detection motion, wherein frequency waves are transmitted by the transmitter and reflected waves are received by the receiver to develop a model to analyze and determine body parameters (Abstract and para. [0047]). Tran further analyzing the time-dependent measurements that are measured by the receiving RF antenna to generate statistics, such as a standard deviation (para. [022]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the processor disclosed by Leath to additionally include generating a statistic of a standard deviation of the phase data generated by Leath. Tran teaches that determining statistical rules, like a standard deviation over a set readings allows for trends to be determined within the health parameter that is being recorded or measured (para. [0087]).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over modified Leath as applied to claim 1 above, and further in view of George Shaker (Pub. No. US 2018/0322351) (previously recited), hereinafter referred to as Shaker.
Regarding Claim 10, modified Leath discloses the system of claim 1.
However, modified Leath does not explicitly disclose wherein the at least two transit antennas and the two-dimensional array of receive antennas are configured for radio waves in a frequency range of 112 - 126 GHz.
Shaker teaches a biometric sensor including a transmitter configured to transmit electromagnetic waves (Abstract, Fig. 7), a transmit antenna and a receive antenna (Fig. 7, elements 1010 and 1020), and a processor to analyze the electromagnetic waves to determine a character of interest, including a glucose level (para. [0140]). Shaker further teaches the transmit and receive antennas are configured to transmit electromagnetic waves at a frequency generally between 30 GHz and 300 GHz (para. [0140]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the transmitters and receivers taught by Leath to operate in a range from 30 GHz to 300 GHz. Shaker teaches operating in a range from 30 GHz to 300 GHz or in an appropriate subset of this frequency range depending on the functionality is beneficial for determined biometric characteristics, such as a blood glucose level (para. [0140]). Therefore, one of ordinary skill would have recognized that using antennas within this operating frequency can provide better results for biometric data.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over modified Leath as applied to claim 1 above, and further in view of Baheti et al. (Pub. No. US 2018/0219272) (previously recited), hereinafter referred to as Baheti ‘272.
Regarding Claim 16, modified Leath discloses the system of claim 1.
However, modified Leath does not explicitly disclose wherein the at least two transmit antennas have footprint dimensions of no more than 1.3 mm x 1.3 mm and the multiple receive antennas each have a footprint dimension of no more than 1.3 mm x 1.3 mm.
Baheti ‘272 teaches a semiconductor device including a radio frequency front end circuit, transmitting antenna (Fig. 1A, elements 42, para. [0045]), and receiving antennas (Fig. 1A, elements 41, para. [0039]). Baheti ‘272 further teaches the dimensions of the transmitting and receiving antennas can have a length of 1.3 mm and a width of 1.2 mm (para. [0040]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the transceiver and receiver antennas disclosed by Leath to use antennas of the dimensions taught by Baheti ‘272. Baheti ‘272 teaches that the dimensions of the antennas can be adjusted and determined based on a desired response of the wavelengths that are being transmitted and received to determine a parameter (para. [0040]).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over modified Leath as applied to claim 1 above, and further in view of Raviv Melamed (Pub. No. US 2017/0238835) (previously recited), hereinafter referred to as Melamed.
Regarding Claim 20, modified Leath discloses the system of claim 1.
However, modified Leath does not explicitly disclose further comprising means for transmitting millimeter range radio waves over a 3D space below the skin surface of the person by transmitting from a first transmit antenna and then from a second transmit antenna such that the first transmission does not overlap in time with the second transmission.
Melamed teaches a portable sensing system including RF sensing functionality including an antenna array with a plurality of receive antennas and transmit antennas (Abstract, and para. [0045]) for using in health testing (Fig. 9, element 921). Melamed further teaches that the transmit and receive subsystem can perform transmission and reception with multiple antennas at one time or select one transmit and one receive antenna at a time (para. [0075]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify to modify the sensor system and processing disclosed by Leath to control the transmission time of the antennas in order to transmit at a certain time. Melamed teaches that selecting one antenna to transmit at a time can be done as a tradeoff between complexity of the parameter being sensed and the acquisition time for the device (para. [0075]).
Response to Arguments
Applicant’s arguments, see pages 9-12 of Remarks, filed 07/06/2022, with respect to the rejection(s) of previous claim(s) 28 under 35 USC 103 in view of Shaker, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Yuen, as applied above.
It is noted to the Applicant that if claim 1 were to be amended to recite what signal is being isolated and what the isolated signal is used for (i.e., the isolated signal is used to determine amplitude/phase data to determine a value that is indicative of the health parameter), the amendments would likely overcome the prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE W KRETZER whose telephone number is (571)272-1907. The examiner can normally be reached Monday through Friday 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.W.K./Examiner, Art Unit 3791

/MATTHEW KREMER/Primary Examiner, Art Unit 3791